Title: From George Washington to Samuel Huntington, 9 September 1780
From: Washington, George
To: Huntington, Samuel


                        

                            
                            Sir
                            Head Quarters Bergen County 9th Sepr 1780
                        
                        I have been informed that large quantities of Goods, proper for the use of the Army, have lately arrived to
                            the Eastward, in the prizes captured out of the Quebec Fleet. The disappointment of not receiving the Cloathing expected
                            from France by the Alliance Frigate, and the uncertainty of the safe arrival of the Ariel, on board of which it is said it
                            was afterwards to have been shipped, (but which by some mischance may be again neglected,) would make a purchase of part
                            of the goods above-mentioned, a most desirable object. I cannot just now obtain an exact return of the
                            woolen Cloathing in the public Magazines, but to the best of my recollection it does not amount to three thousand compleat
                            suits including what came in the Alliance, and I am inclined to think that the greater part of our old stock is of a very
                            inferior quality, and scarcely worth wearing.
                        Your Excellency will perceive from the above state, what will be our situation the ensuing Winter, should we
                            again meet with a disappointment, or should the quantity fall short of our expectations. It is a matter so extremely
                            important, that I cannot help taking the liberty of submitting to Congress the expediency of immediately securing as much
                            Cloath and linen as will be adequate to the wants of the Army. Should a sufficient stock afterwards arrive, and should it
                            be found inconvenient, on account of the state of our finances, to keep this purchase, I should suppose the Goods might be
                            easily disposed of without loss to the public.
                        I have the honor to transmit your Excellency a letter I received yesterday from Majr Genl Howe inclosing one
                            from Brig. Genl Nixon, upon the subject of the latters resignation, which can only be accepted by Congress. I should hope
                            they will indulge General Nixon in his request. I have the honor to be with the greatest Respect Sir Yr Excellency’s most
                            obt Servt
                        
                            Go: Washington
                        
                        
                            P.S. I have received information of an intended embarkment of troops from New York, said to be bound to
                                the southward—but matters were not in sufficient forwardness to ascertain the number, the destination, or whether
                                there was any real foundation for the report.
                        

                    